J-S20031-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

LAURA L. NELSON                                IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                         Appellee

                    v.

HARVEY S. NELSON

                         Appellant                  No. 1407 WDA 2014


               Appeal from the Order Entered on July 29, 2014
              In the Court of Common Pleas of Venango County
                 Domestic Relations at No.: DR No. 565-2007
                                            PACES No. 621109642


BEFORE: FORD ELLIOTT, P.J.E., SHOGAN, J., and WECHT, J.

MEMORANDUM BY WECHT, J.:                               FILED MAY 20, 2015

      Harvey S. Nelson (“Father”) appeals from a July 29, 2014 child support

order, which ordered Father to pay $296.52 per month in support for his

child to Laura L. Nelson (“Mother”).    Finding that Father has waived his

claim, we affirm.

      Mother and Father married in August 2000, and separated in

November 2007. One child was born during the marriage.         On November

28, 2007, Mother filed a complaint for support. On March 5, 2008, after a

hearing and disposition of exceptions, the trial court entered a final support

order requiring Father to pay support in the amount of $493.20 per month.

      On December 19, 2013, Father filed a petition to modify support

because the parties began sharing custody of the child. On January 8, 2014,

a conference officer modified Father’s monthly child support obligation to
J-S20031-15



$125.25.    In response to this modification, Mother requested a hearing.

After the hearing, the hearing officer ordered Father to pay $296.52 per

month for child support.    On May 6, 2014, Father filed exceptions to the

report and recommendations.      On July 29, 2014, the trial court dismissed

the exceptions.

      On August 15, 2014, Father filed a notice of appeal.         Pursuant to

Pa.R.A.P. 1925(b), on August 27, 2014, the trial court directed Father to file

a concise statement of errors complained on appeal, which Father timely

filed on September 5, 2014. On October 21, 2014, the trial court filed an

opinion pursuant to Pa.R.A.P. 1925(a).

      Father raises one issue for our review:

      [Whether the trial] court erred as a matter of law and abused its
      discretion by not including [Mother’s] quarterly bonuses as part
      of [Mother’s] gross income and thus improperly calculat[ed] the
      child support award.

Father’s Brief at 4.

      Our standard of review is well-settled:

      In our appellate review of child support matters, we use an
      abuse of discretion standard.       A support order will not be
      disturbed on appeal unless the trial court failed to consider
      properly the requirements of the Rules of Civil Procedure
      Governing Actions for Support, Pa.R.C.P. 1910.1 et seq., or
      abused its discretion in applying these Rules. An abuse of
      discretion is not merely an error of judgment, but if in reaching a
      conclusion the law is overridden or misapplied, or the judgment
      exercised is manifestly unreasonable, or the result of partiality,
      prejudice, bias or ill-will . . . discretion is abused. This is a
      limited role and, absent a clear abuse of discretion, the appellate
      court will defer to the order of the trial court. A finding of abuse


                                     -2-
J-S20031-15


      is not lightly made but only upon a showing of clear and
      convincing evidence.

Christianson v. Ely, 838 A.2d 630, 634 (Pa. 2003).

      Father contends that the hearing officer miscalculated Mother’s income

when he failed to include bonuses that Mother received in 2013.      Father’s

Brief at 7-8. However, before reaching the merits of Father’s argument, we

must first address the basis upon which the trial court dismissed Father’s

exceptions.     The trial court noted that Father had failed to order the

transcript of the proceeding before the hearing officer. Order, 7/29/2014, at

2. Therefore, the trial court was unable to determine whether the hearing

officer relied upon record evidence to reach his income determination. Trial

Court Opinion, 10/21/2014, at 1-2.

      Father argues that the transcript was not necessary because the

hearing officer’s recommendation stated that it used the 2013 earnings and

“[t]he record would only have reaffirmed what the gross wages in 2013 were

for both parties.”    Father’s Brief at 9.   Mother responds that there was

testimony relevant to Mother’s 2013 bonuses and whether the bonuses

would continue into 2014. Therefore, Mother asserts that the transcript was

necessary to understand the evidentiary support for the hearing officer’s

calculations.   Mother’s Brief at 4-5.   We agree with Mother; both the trial

court and this Court need to review the transcript fully to carry out our

judicial functions.




                                     -3-
J-S20031-15



       In reviewing a hearing officer’s decision on child support, “the trial

court’s scope of review is limited to evidence received by the hearing officer,

[and] the trial court is obligated to conduct a complete and independent

review of the evidence when ruling on exceptions.” Sirio v. Sirio, 951 A.2d

1188, 1196 (Pa. Super. 2008).           Here, without a transcript, the trial court

could not determine the scope of the evidence received by the hearing

officer or conduct an independent review of the evidence.           Therefore, the

trial court did not err in dismissing Father’s exceptions.1

       Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/20/2015

____________________________________________


1
       Likewise, this Court would have required the transcript to review
Father’s claims and without the transcript, we would have had to find
Father’s issues waived. See Commonwealth v. Houck, 102 A.3d 443, 456
(Pa. Super. 2014) (“When the appellant . . . fails to conform to the
requirements of [the rules requiring transcripts to be ordered], any claims
that cannot be resolved in the absence of the necessary transcript or
transcripts must be deemed waived for the purpose of appellate review.”
(citation omitted, ellipsis in original)).




                                           -4-